UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04605 FIRST OPPORTUNITY FUND, INC. (Exact name of registrant as specified in charter) 2344 Spruce Street, Suite A, Boulder, CO 80302 (Address of principal executive offices) (Zip code) Stephen C. Miller 2344 Spruce Street, Suite A, Boulder, CO 80302 (Name and address of agent for service) Registrant’s Telephone Number, including Area Code: (303) 444-5483 Date of fiscal year end: March 31 Date of reporting period: July 1, 2011 – June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss.239.24 and 274.5 of this chapter), to file reports with the Commission,not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the InvestmentCompany Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Proxy Voting Record For Period July 1, 2011 to June 30, 2012 First Opportunity Fund, Inc. Proxy Voting 07/01/11 to 06/30/12 Name of Issuer Ticker Symbol CUSIP Shareholder Meeting Date Record Date Proposal Number Description of Matter Voted On Matter Proposed By Issuer or Holder Vote Cast Vote For or Against Management ICB Fiancial ICBN 44923M103 7/21/2011 5/23/2011 1 Election of eight (8) Directors Issuer Yes For For 2 Shareholder advisory (non-binding) vote on executive compendation approving an advisory (non-binding) proposal to ratify the compensation of its executive officers Issuer Yes For For 3 Other business to transact such other business as may properly come before the meeting and at any adjournemnt or adjournments therof Issuer Abstain Abstain Abstain New England Bancshares, Inc NEBS 8/11/2011 6/12/2011 1 Election of Five (5) Directors Issuer Yes For For 2 The ratification of the appointment of Shatwell, Macleod & Company PC as independent auditors of New England Bancshares, Inc. for the fiscal year ending March 31, 2012 Issuer Yes For For Colonial Financial Services COBK 19566B101 8/18/2011 6/30/2011 1 Election of Two (2) Directors Issuer Yes For For 2 The ratification of Parentbeard LLC as the company's independent registered public accounting firm fo rthe year ending December 31, 2011 Issuer Yes For For 3 The approval of the Colonial Financial Services, Inc. 2011 equity incentive plan Issuer Yes For For Katahdin Bankshares Corp. KTHN 9/12/2011 8/3/2011 1 To amend the articles of incorporation to authorize a total of 30,000 shares of preferred stock. Issuer Yes For For First Security Group, Inc. 9/13/2011 7/25/2011 1 Election of seven (7) directors Issuer Yes For For 2 Authority to adopt a non-binding resolution approving the compesation of First Security's executives as disclosed under the federal securities laws. Issuer Yes For For 3 Authority to adopt an amendmet to First Security's articles of incorporation that would effect a one for ten (10) reverse stock split of First Security's common stock Issuer Yes For For 4 Authority to ratify the appointment of Crowe Harwath LLP, as the independent registered accounting firm for First Security for the fiscal year ending December 31, 2011 Issuer Yes For For Center Financial Corporation CLFC 15146E102 9/21/2011 8/1/2011 1 To approve and adopt the agreement and plan of merger dated December 9, 2010 between Nara Bancorp, Inc. and the company providing for the merger of the company with and into Nara Bancorp, Inc. as described in the proxy statement Issuer Yes For For 2 Election of seven (7) directors Issuer Yes For For 3 Ratify the appointment of KPMG LLP as the independent registered public accounting firm of the company for the year ending December 31. 2011 as described in the proxy statement Issuer Yes For For 4 To approve on an advisory an non-binding basis the compensation paid to the company's number executive officers as described in the proxy statement Issuer Yes For For 5 To adjourn the meeting to a later date or dates if necessary or appropriate in the judgment of the board of directors to permit further solicitation of additional proxies in the event there are not sufficient votes at the time of the meeting to approve the meters to be considered by the shareholders at the meeting Issuer Abstain Abstain Abstain Broadway Financial Corporation BYFC 9/21/2011 8/9/2011 1 Election of three (3) directors Issuer Yes For For 2 Ratification of appointment of Crowe Horwath LLP as the independent registered public accounting firm of Broadway Financial Corporation for the year ending December 31, 2011 Issuer Yes For For 3 Nonbinding proposal to approve executive compensation as described in the annual meeting proxy statement Issuer Yes For For Ram Holdings Ltd. R6F G7368R104 9/28/2011 7/27/2011 1 Authorize consolidation of Ram Holdings Ltd's issued common shares all as more fully described in the proxy statement Issuer Yes For For 2 To authorize amendments to the bye-laws of Ram Holdings Ltd per the text of proposed amendments in the proxy statement Issuer Yes For For 3 To authorize the issue of bonus shares of each holder of a fraction of a Ram Holdings Ltd. common share. Issuer Yes For For 4 To authorize the change of name of Ram Holdings Ltd from Ram Holdings Ltd to American Oversea Group Limited. Issuer Yes For For 5 Election of five (5) directors Issuer Yes For For 6 To appoint Deloitte & Touche Ltd, Hamilton, Bermuda to act as the independent auditor of Ram Holdings Ltd. Issuer Yes For For 7a Authorize the change of name of Ram Reinsurance Company Ltd. to American Overseas Reinsursance Company Ltd. Issuer Yes For For 7b1 Authorization of election of director of Ram Reinsurance Company Ltd. Edward Bader Issuer Yes For For 7b2 Authorization of election of director of Ram Reinsurance Company Ltd. Clement S. Dwyer Jr. Issuer Yes For For 7b3 Authorization of election of director of Ram Reinsurance Company Ltd. Debra J. Roberts Issuer Yes For For 7b4 Authorization of election of director of Ram Reinsurance Company Ltd. David K. Steel Issuer Yes For For 7b5 Authorization of election of director of Ram Reinsurance Company Ltd. Stephen J. Tynan Issuer Yes For For 7c Authorize the appointment ofDeloitte & Touche Ltd, Hamilton, Bermuda to act as the independent auditor of Ram Holdings Ltd. Issuer Yes For For 7d To authorize that the presentation of financial statements of Ram re, together with an auditor's report thereon, be waived. *note* such other business as may properly come bofore the meeting or nay adjourntment thereof. Issuer Yes Against Against Royal Financial, Inc. RYFL 78027P109 9/28/2011 8/1/2011 1 Election of two (2) directors Issuer Yes For For 2 Proposal to ratify the appointment of Crowe Horwath LLP as the company's independent accountants for the fiscal year ending June 30, 2012 Issuer Yes For For Jefferson Bancshares, Inc JFBI 10/27/2011 8/26/2011 1 Directors recommend: A vote for election of the following nominees: 01-William T. Hale Issuer Yes For For 2 The ratification of Craine, Thompson & Jones, P.C. as the independent registered public accounting firm for the fiscal year ending June 30, 2012 Issuer Yes For For National Bancshares Inc. 10/27/2011 9/20/2011 1 The election of the following Directors to serve on the Board of Directorsof Bancshares for the ensuing year or until their successors are duly elected and qualified: 01 Gary D. Anderson, 02 Edmund F. Conroy, 03 John D. DeDoncker, 04 Elizabeth Eagle Teros, 05, Perry B. Hansen, 06 Douglas M. Kratz, 07 Francis P. McCarthy, 08 Daniel L. Westrope Issuer Yes For For 2 Approval of the Articles of Amendment to the Amended and Restated Articles of Incorporation of Bancshares to increase the authorized number of shares of common stock. Issuer Yes For For 3 Approval of the Articles of Amendment to the Amended and Restated Articles of Incorporation of Bancshares to provide for a 1-for-15 reverse stock split. Issuer Yes For For Harris Corporation HRS 10/28/2011 8/31/2011 1 Election of Director: Issuer Yes For For 1A - Election of Director: Howard L. Lance Issuer Yes For For 1B - Election of Director: Thomas A. Dattilo Issuer Yes For For 1C - Election of Director: Terry D. Growcock Issuer Yes For For 1D - Election of Director: Lewis Hay III Issuer Yes For For 1E - Election of Director: Karen Katen Issuer Yes For For 1F - Election of Director: Stephen P. Kaufman Issuer Yes For For 1G - Election of Director: Leslie F. Kenne Issuer Yes For For 1H - Election of Director: David B. Rickard Issuer Yes For For 1I - Election of Director: James C. Stoffel Issuer Yes For For 1J - Election of Director: Gregory T. Swienton Issuer Yes For For 1K - Election of Director: Hansel E. Tookes II Issuer Yes For For 2 Advisory vote on executive compensation. Issuer Yes Against Against 3 Advisory vote on frequency of future advisory votes on executive compensation. Issuer Yes 1 yr For 4 Ratification of appointment of Ernst & Young LLP as independent registered public accounting firm for fiscal year 2012 Holder Yes For For 5 Shareholder propsal requesting approval of an amedment to our by-laws to require an independent chairman of the board. Yes Against For ECB Bancorp Inc. ECBE 10/12/2011 8/19/2011 1 Proposal to amend the company's articles of incorporation to increase the number of authorized shares of the company's common stock from 10,000,000 to 50,000,000. Issuer Yes For For 2 Proposal to amend the company's articles of incorporation to authorize a new class of mandatory convertible non-voting common stock. Issuer Yes For For 3 Proposal to approve for purposes of NASDAQ stock market rule 5635, the issuance of shares of the company's common stock to certain institutions investors in a private placement offereing pursuant to the terms of a securities purchase agreement, dated as of June 30, 2011 and amended and restated as of September 9, 2011, and related documents. Issuer Yes For For 4 Approval of the ECB Bancorp, Inc. 2011 Equity plan. Issuer Yes For For 5 Proposal to grant the company managemnet the discretionary authority to adjourn the special meeting of shareholders to solicit additional proxies in the event there are insufficient votes to approve the forgoing proposals. Issuer Abstain Abstain Abstain Central Federal Corporation GCF 15346Q103 10/20/2011 9/9/2011 1 To approve an amendment to our certificate of incorporation, as amended to increase the number of authorized shares of common stock from 12 million to 50 million. Issuer Yes For For 2 To approve the issuance and sale of a number of shares of common stock equal to more than 20% of our outstanding common stock in accordance with the terms of the standby purchase agreements between the company and the standby purchasers. Issuer Yes For For 3 To approve a proposal to grant discretionary authority to the company's board of directors to amend our certificate of incorporation, as amended, to affect a reverse stock split of the company's common stock in a specific ratio ranging from 1-for-2 to 1-for-5, as selected by the companies board of directors. Issuer Yes For For 4 To approve an adjournment of the special meeting, if necessary to solicit additional proxies if there are not sufficient votes at the time of special meeting to approve proposals 1, 2 or 3. Issuer Abstain Abstain Abstain Eagle Bancorp Montana, Inc. EBMT 26942G100 10/20/2011 9/6/2011 1 Directors recommend a vote for election of the following nominees: 01-Larry A. Dreyer, 02-Lynn E. Dickey. Issuer Yes For For 2 Approval of the Eagle Bancorp Montana, Inc. 2011 stock incentive plan for directors, officers and employees. Issuer Yes For For 3 Ratification of the appointment of Davis, Kinard & Co., P.C. as Eagle Bancorp Montans Inc.'s independent auditors for the fiscal year ending June 30, 2012. Issuer Yes For For Carver Bancorp, Inc. 10/25/2011 9/6/2011 1 Election of directors to a three year term. Nominees: (01) Mr. Robert Holland, Jr. (02) Ms. Janet L. Rolle. Issuer Yes For For 2 Ratification of the appointment of KPMG LLP as independent auditors for the fiscal year ending March 31, 2012. Issuer Yes For For 3 Non-binding shareholder vote to approve the compensation of named executive officers. Issuer Yes For For 4 Approve an amendment to the Certificate of Incorporation to effect a reverse stock split pursuant to which each 15 shares of Carver's outstanding common stock will be converted into one share of common stock in the manner described in the prozy statement. Issuer Yes For For 5 Approve an amendment to the Certificate of Incorporation to increase the number of shares of authorized common stock from 10,000,000 to 150,000,000 (if proposal 4 is approved, the amendment set forth in Proposal 5 will not be effected, even if proposal 5 is approved). Issuer Yes For For 6 Approve the conversion of 55,000 shares of Series C Preffered Stock into 18,154,526 shares of common stock (or into 1,210,302 shares of common stock if Proposal 4 is approved) and 45,104 shares of series D Preferred Stock. Issuer Yes For For 7 Approve the issuance of up to 45,104 shares of Series D Preferred Stock. Issuer Yes For For 8 Approve the subsequent conversion of up to 45,104 shares of Series D Preferred Stock into up to 82,744,450 shares of common stock in the event of certain transfers (or into 5,516,297 shares of common stock if Proposal 4 is approved). Issuer Yes For For 9 Approve the exchange of 18,980 shares of Series B Preferred Stock Issuer Yes For For 10 Approve an amendment to the Certificate of Incorporation that will permit the United States Department of the Treasury to vote shares of common stock in excess of 10% of Carver's outstanding common stock. Issuer Yes For For Hampden Bancorp, Inc. HBNK 40867E107 11/1/2011 9/16/2011 1 Directors recommend: A vote for election of the following nominees: 01-Stanley Kowalski, Jr., 02-Mary Ellen Scott, 03-Stuart F. Young, Jr. Issuer Yes For For 2 To ratify the appointment of Wolf & Company, P.C. as the company's independent auditors for the year ending June 30, 2011. Issuer Yes For For Auburn Bancorp Inc. 11/15/2011 9/27/2011 1 Directors recommend: A vote for election of the following nominees: 01-M. Kelley Matzen, 02-Allen T. Sterling, 03-Philip R. St. Pierre Issuer Yes For For 2 THE RATIFICATION OF BERRY DUNN AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Issuer Yes For For Osage Bancshares, Inc. OSBK 68764U106 11/16/2011 10/7/2011 1 Directors recommend: A vote for election of the following nominees: 01-Mark A. Formby Issuer Yes For For Provident Financial Holdings, Inc. PROV 11/29/2011 10/14/2011 1 Directors recommend: A vote for election of the following nominees: 01-Craig G. Blunden, 02-Roy H. Taylor Issuer Yes For For 2 AN ADVISORY (NON-BINDING) VOTE TO APPROVE OUR EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Issuer Yes For For 3 AN ADVISORY (NON-BINDING) VOTE ON WHETHER AN ADVISORY VOTE ON EXECUTIVE COMPENSATION SHOULD BE HELD EVERY ONE, TWO OR THREE YEARS. Issuer Yes 1 yr For 4 THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR PROVIDENT FINANCIAL HOLDINGS, INC. FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Issuer Yes For For Sate Bancorp, Inc. STBC 12/5/2011 10/21/2011 1 APPROVAL OF THE AGREEMENT AND PLAN OF MERGER DATED AS OF APRIL 28, 2, INC. PURSUANT TO WHICH STATE BANCORP WILL MERGE WITH AND INTO VALLEY NATIONAL BANCORP. Issuer Yes For For 2 APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF STATE BANCORP BASED ON OR RELATED TO THE MERGER AND THE AGREEMENTS AND UNDERSTANDINGS CONCERNING SUCH COMPENSATION. Issuer Yes For For 3 AUTHORIZATION OF THE BOARD OF DIRECTORS, IN ITS DISCRETION, TO ADJOURN OR POSTPONE THE SPECIAL MEETING, INCLUDING, WITHOUT LIMITATION, ON A MOTION TO ADJOURN THE SPECIAL MEETING TO A LATER DATE, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF APPROVAL OF THE MERGER AGREEMENT OR VOTE ON OTHER MATTERS PROPERLY BEFORE THE SPECIAL MEETING. Issuer Abstain Abstain Abstain Alliance Bankshares Corporation 12/7/2011 10/24/2011 1 Directors recommend: A vote for election of the following nominees: 01-Lawrence N. Grant#, 02-Serina Moy#, 03-Robert C. Kovatik, Jr.* Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF YOUNT, HYDE & BARBOUR, P.C., AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Issuer Yes For For RMR ASIA PAC REAL ESTATE FD COM RIF 76970B101 12/13/2011 10/24/2011 1 TO APPROVE THE ISSUANCE OF COMMON SHARES OF RMR ASIA PACIFIC REAL ESTATE FUND ("RAP") IN CONNECTION WITH AN AGREEMENT AND PLAN OF REORGANIZATION PROVIDING FOR THE REORGANIZATION OF RMR REAL ESTATE INCOME FUND WITH AND INTO RAP. Issuer Yes For For 2 TO APPROVE CHANGES TO THE FUNDAMENTAL INVESTMENT OBJECTIVES AND RESTRICTIONS OF RAP. Issuer Yes For For 3 TO APPROVE A NEW INVESTMENT ADVISORY CONTRACT BETWEEN RAP AND RMR ADVISORS, INC. Issuer Yes For For 4 Election of Director: John L. Harrington Issuer Yes For For WALGREEN CO. WAG 1/11/2012 11/14/2011 1 Election of 11 Directors: 1a. ELECTION OF DIRECTOR: DAVID J. BRAILER Issuer Yes For For 1b. ELECTION OF DIRECTOR: STEVEN A. DAVIS Issuer Yes For For 1c. ELECTION OF DIRECTOR: WILLIAM C. FOOTE Issuer Yes For For 1d. ELECTION OF DIRECTOR: MARK P. FRISSORA Issuer Yes For For 1e. ELECTION OF DIRECTOR: GINGER L. GRAHAM Issuer Yes For For 1f. ELECTION OF DIRECTOR: ALAN G. MCNALLY Issuer Yes For For 1g. ELECTION OF DIRECTOR: NANCY M. SCHLICHTING Issuer Yes For For 1h. ELECTION OF DIRECTOR: DAVID Y. SCHWARTZ Issuer Yes For For 1i. ELECTION OF DIRECTOR: ALEJANDRO SILVA Issuer Yes For For 1j. ELECTION OF DIRECTOR: JAMES A. SKINNER Issuer Yes For For 1k. ELECTION OF DIRECTOR: GREGORY D. WASSON Issuer Yes For For 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS WALGREEN CO.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 3 APPROVAL OF THE WALGREEN CO. 2011 CASH-BASED INCENTIVE PLAN. Issuer Yes For For 4 ADVISORY VOTE ON THE APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. Issuer Yes For For 5 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Issuer Yes 1 yr For 6 SHAREHOLDER PROPOSAL REGARDING AN EXECUTIVE EQUITY RETENTION POLICY. Issuer Yes Against For PERPETUAL FEDERAL SAVINGS BANK PFOH 1/18/2012 11/25/2011 1 Election of 2 Directors: 1)JESSE L HENSON 2)HOBERT H NEISWANDER Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. Issuer Yes For For HOME FEDERAL BANCORP, INC. HOME 43710G105 1/24/2012 11/29/2011 1 Election of Directors: 01- DANIEL L. STEVENS Issuer Yes For For 02- RICHARD J. NAVARRO Issuer Yes For For 03- BRAD J. LITTLE Issuer Yes For For 2 APPROVAL OF ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION. Issuer Yes For For 3 ADVISORY (NON-BINDING) VOTE ON HOW OFTEN STOCKHOLDERS SHALL VOTE ON EXECUTIVE COMPENSATION - EVERY ONE, TWO, OR THREE YEARS. Issuer Yes 1 yr For 4 THE RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. Issuer Yes For For MALVERN FEDERAL BANCORP INC MLVF 2/9/2012 12/27/2011 1 Election of Directors: 01- JOSEPH E. PALMER, JR. Issuer Yes For For 02- THERESE WOODMAN Issuer Yes For For 03- JOHN B. YERKES, JR. Issuer Yes For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF PARENTEBEARD LLC AS MALVERN FEDERAL BANCORP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. Issuer Yes For For LIBERTY BANCORP, INC. LBCP 53017Q102 2/15/2012 12/28/2011 1 Election of Directors: 01- DANIEL G. O'DELL Issuer Yes For For 02- STEVEN K. HAVENS Issuer Yes For For 2 PROPOSAL TO ADOPT AND APPROVE THE LIBERTY BANCORP, INC. 2 Issuer Yes For For 3 PROPOSAL TO RATIFY AND APPROVE THE SELECTION OF BKD, LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANT FOR THE YEAR ENDING SEPTEMBER 30, 2012. Issuer Yes For For POSCO PKX 3/16/2012 12/30/2011 1 APPROVAL OF BALANCE SHEET (STATEMENTS OF FINANCIAL POSITION), STATEMENTS OF INCOME, AND STATEMENTS OF APPROPRIATION OF RETAINED EARNINGS FOR THE 44TH FISCAL YEAR Issuer Yes For For 2 PARTIAL AMENDMENTS TO ARTICLES OF INCORPORATION Issuer Yes For For 3A1 ELECTION OF OUTSIDE DIRECTOR: HAN, JOON-HO Issuer Yes For For 3A2 ELECTION OF OUTSIDE DIRECTOR: LEE, YOUNG-SUN Issuer Yes For For 3A3 ELECTION OF OUTSIDE DIRECTOR: LEE, CHANG-HEE Issuer Yes For For 3A4 ELECTION OF OUTSIDE DIRECTOR: JAMES B. BEMOWSKI Issuer Yes For For 3B1 ELECTION OF AUDIT COMMITTEE MEMBER: LEE, YOUNG-SUN Issuer Yes For For 3B2 ELECTION OF AUDIT COMMITTEE MEMBER: LEE, CHANG-HEE Issuer Yes For For 3C1 ELECTION OF INSIDE DIRECTOR: CHUNG, JOON-YANG Issuer Yes For For 3C2 ELECTION OF INSIDE DIRECTOR: PARK, HAN-YONG Issuer Yes For For 3C3 ELECTION OF INSIDE DIRECTOR: CHO, NOI-HA Issuer Yes For For 3C4 ELECTION OF INSIDE DIRECTOR: PARK, KI-HONG Issuer Yes For For 3C5 ELECTION OF INSIDE DIRECTOR: KIM, JOON-SIK Issuer Yes For For 4 APPROVAL OF LIMITS OF TOTAL REMUNERATION FOR DIRECTORS Issuer Yes For For 5 PAYMENT OF SPECIAL REMUNERATION FOR MERITORIOUS SERVICES TO THE LATE HONORARY CHAIRMAN PARK, TAE-JOON Issuer Yes For For THE CONNECTICUT BANK & TRUST COMPANY CTBC 4/3/2012 2/9/2012 1 PROPOSAL TO APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF OCTOBER 25, 2011, BY AND BETWEEN BERKSHIRE HILLS BANCORP, INC., BERKSHIRE BANK AND THE CONNECTICUT BANK AND TRUST COMPANY. Issuer Yes For For 2 PROPOSAL TO APPROVE, BY NON-BINDING ADVISORY VOTE, CERTAIN COMPENSATION ARRANGEMENTS FOR THE CONNECTICUT BANK AND TRUST COMPANY'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. Issuer Yes For For 3 PROPOSAL TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES, IF NECESSARY, TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE MERGER AGREEMENT. Issuer Abstain Abstain Abstain CITIZENS & NORTHERN CORPORATION CZNC 4/17/2012 2/21/2012 1 Election of Directors: 1)RAYMOND R. MATTIE Issuer Yes For For 2) EDWARD H. OWLETT, III Issuer Yes For For 3) JAMES E. TOWNER Issuer Yes For For 4) C.H. UPDEGRAFF, JR. Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF THE FIRM OF PARENTEBEARD LLC AS INDEPENDENT AUDITORS. Issuer Yes For For PUBLIC SERVICE ENTERPRISE GROUP INC. PEG 4/17/2012 2/17/2012 1A ELECTION OF DIRECTORS: ALBERT R. GAMPER, JR. Issuer Yes For For 1B ELECTION OF DIRECTORS: CONRAD K. HARPER Issuer Yes For For 1C ELECTION OF DIRECTORS: WILLIAM V. HICKEY Issuer Yes For For 1D ELECTION OF DIRECTORS: RALPH IZZO Issuer Yes For For 1E ELECTION OF DIRECTORS: SHIRLEY ANN JACKSON Issuer Yes For For 1F ELECTION OF DIRECTORS: DAVID LILLEY Issuer Yes For For 1G ELECTION OF DIRECTORS: THOMAS A. RENYI Issuer Yes For For 1H ELECTION OF DIRECTORS: HAK CHEOL SHIN Issuer Yes For For 1I ELECTION OF DIRECTORS: RICHARD J. SWIFT Issuer Yes For For 1J ELECTION OF DIRECTORS: SUSAN TOMASKY Issuer Yes For For 2 ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR THE YEAR 2012. Issuer Yes For For RIVER VALLEY BANCORP RIVR 4/18/2012 2/24/2012 1 Election of Directors: 1) MATTHEW P. FORRESTER Issuer Yes For For 2) LONNIE D. COLLINS Issuer Yes For For 2 APPROVAL AND RATIFICATION OF THE APPOINTMENT OF BKD, LLP AS AUDITORS FOR RIVER VALLEY BANCORP FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012. Issuer Yes For For AMERISERV FINANCIAL, INC. ASRV 03074A102 4/24/2012 3/5/2012 1 Election of Directors: 1) J. MICHAEL ADAMS, JR. Issuer Yes For For 2) MARGARET A. O'MALLEY Issuer Yes For For 3) MARK E. PASQUERILLA Issuer Yes For For 4) THOMAS C. SLATER Issuer Yes For For 5) GLENN L. WILSON Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF S.R. SNODGRASS AC AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM TO AUDIT OUR BOOKS AND FINANCIAL RECORDS FOR THE FISCAL YEARS ENDING DECEMBER 31, 2012, 2 Issuer Yes For For 3 AN ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION. Issuer Yes For For CFS BANCORP, INC. CITZ 12525D102 4/24/2012 3/2/2012 1 Election of Directors: 1) GENE DIAMOND Issuer Yes For For 2) ROBERT R. ROSS Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF BKD, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CFS BANCORP, INC. FOR THE YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For 3 AN ADVISORY (NON-BINDING) VOTE TO APPROVE THE 2 Issuer Yes For For LINN ENERGY, LLC LINE 4/24/2012 3/1/2012 1 Election of directors. Nominees: 1) GEORGE A. ALCORN Issuer Yes For For 2) MARK E. ELLIS Issuer Yes For For 3) TERRENCE S. JACOBS Issuer Yes For For 4) MICHAEL C. LINN Issuer Yes For For 5) JOSEPH P. MCCOY Issuer Yes For For 6) JEFFREY C. SWOVELAND Issuer Yes For For 2 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For WELLS FARGO & COMPANY WFC 4/24/2012 2/24/2012 1 Election of directors. Nominees: 1A ELECTION OF DIRECTOR: JOHN D. BAKER II Issuer Yes For For 1B ELECTION OF DIRECTOR: ELAINE L. CHAO Issuer Yes For For 1C ELECTION OF DIRECTOR: JOHN S. CHEN Issuer Yes For For 1D ELECTION OF DIRECTOR: LLOYD H. DEAN Issuer Yes For For 1E ELECTION OF DIRECTOR: SUSAN E. ENGEL Issuer Yes For For 1F ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Issuer Yes For For 1G ELECTION OF DIRECTOR: DONALD M. JAMES Issuer Yes For For 1H ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Issuer Yes For For 1I ELECTION OF DIRECTOR: NICHOLAS G. MOORE Issuer Yes For For 1J ELECTION OF DIRECTOR: FEDERICO F. PEÑA Issuer Yes For For 1K ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Issuer Yes For For 1L ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Issuer Yes For For 1M ELECTION OF DIRECTOR: STEPHEN W. SANGER Issuer Yes For For 1N ELECTION OF DIRECTOR: JOHN G. STUMPF Issuer Yes For For 1O ELECTION OF DIRECTOR: SUSAN G. SWENSON Issuer Yes For For 2 PROPOSAL TO APPROVE AN ADVISORY RESOLUTION TO APPROVE THE NAMED EXECUTIVES' COMPENSATION. Issuer Yes For For 3 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2012. Issuer Yes For For 4 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Holder Yes Against For 5 STOCKHOLDER PROPOSAL TO PROVIDE FOR CUMULATIVE VOTING IN CONTESTED DIRECTOR ELECTIONS. Holder Yes For Against 6 STOCKHOLDER PROPOSAL TO AMEND THE COMPANY'S BY-LAWS TO ALLOW STOCKHOLDERS TO NOMINATE DIRECTOR CANDIDATES FOR INCLUSION IN THE COMPANY'S PROXY MATERIALS. Holder Yes Against For 7 STOCKHOLDER PROPOSAL REGARDING AN INVESTIGATION AND REPORT ON INTERNAL CONTROLS FOR MORTGAGE SERVICING OPERATIONS. Holder Yes Against For CENTRUE FINANCIAL CORPORATION TRUE 15643B106 4/25/2012 3/1/2012 1 Election of directors. Nominees: 1) DENNIS J. MCDONNELL Issuer Yes For For 2) JOHN A. SHINKLE Issuer Yes For For 2 TO APPROVE THE ADVISORY (NON-BINDING) PROPOSAL RATIFYING THE APPOINTMENT OF CROWE HORWATH LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For 3 TO APPROVE THE FOLLOWING ADVISORY (NON-BINDING) PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE EXECUTIVE COMPENSATION OF THE COMPANY, AS DESCRIBED IN THE ACCOMPANYING NARRATIVE DISCLOSURE IN THIS PROXY STATEMENT." Issuer Yes For For SHORE BANCSHARES, INC. SHBI 4/25/2012 3/8/2012 1 Election of directors. Nominees: 1) DAVID J. BATES Issuer Yes For For 2) LLOYD L. BEATTY, JR. Issuer Yes For For 3) JAMES A. JUDGE Issuer Yes For For 4) WILLIAM E. SYLVESTER JR Issuer Yes For For 5) W. MOORHEAD VERMILYE Issuer Yes For For 2 RATIFY THE APPOINTMENT OF STEGMAN & COMPANY AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Issuer Yes For For 3 ADOPT A NON-BINDING ADVISORY RESOLUTION APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Issuer Yes For For SANOFI ADR SNY 80105N105 5/4/2012 3/26/2012 1 APPROVAL OF THE INDIVIDUAL COMPANY FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2011 Issuer Yes For For 2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2011 Issuer Yes For For 3 APPROPRIATION OF PROFITS, DECLARATION OF DIVIDEND Issuer Yes For For 4 APPOINTMENT OF MR. LAURENT ATTAL AS DIRECTOR Issuer Yes For For 5 REAPPOINTMENT OF MR. UWE BICKER AS DIRECTOR Issuer Yes For For 6 REAPPOINTMENT OF MR. JEAN-RENE FOURTOU AS DIRECTOR Issuer Yes For For 7 REAPPOINTMENT OF MS. CLAUDIE HAIGNERE AS DIRECTOR Issuer Yes For For 8 REAPPOINTMENT OF MS. CAROLE PIWNICA AS DIRECTOR Issuer Yes For For 9 REAPPOINTMENT OF MR. KLAUS POHLE AS DIRECTOR Issuer Yes For For 10 APPOINTMENT OF A STATUTORY AUDITOR Issuer Yes For For 11 APPOINTMENT OF A DEPUTY STATUTORY AUDITOR Issuer Yes For For 12 RATIFICATION OF THE TRANSFER OF THE REGISTERED OFFICE Issuer Yes For For 13 AUTHORIZATION TO THE BOARD OF DIRECTORS TO CARRY OUT TRANSACTIONS IN SHARES ISSUED BY THE COMPANY Issuer Yes For For 14 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO ALLOT EXISTING OR NEW CONSIDERATION-FREE SHARES TO SOME OR ALL SALARIED EMPLOYEES AND CORPORATE OFFICERS OF THE GROUP Issuer Yes For For 15 POWERS FOR FORMALITIES Issuer Yes For For JOHNSON & JOHNSON JNJ 4/26/2012 2/28/2012 1 Election of directors. Nominees: 1a. ELECTION OF DIRECTOR: MARY SUE COLEMAN Issuer Yes For For 1b. ELECTION OF DIRECTOR: JAMES G. CULLEN Issuer Yes For For 1c. ELECTION OF DIRECTOR: IAN E.L. DAVIS Issuer Yes For For 1d. ELECTION OF DIRECTOR: ALEX GORSKY Issuer Yes For For 1e. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Issuer Yes For For 1f. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Issuer Yes For For 1g. ELECTION OF DIRECTOR: ANNE M. MULCAHY Issuer Yes For For 1h. ELECTION OF DIRECTOR: LEO F. MULLIN Issuer Yes For For 1i. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Issuer Yes For For 1j. ELECTION OF DIRECTOR: CHARLES PRINCE Issuer Yes For For 1k. ELECTION OF DIRECTOR: DAVID SATCHER Issuer Yes For For 1l. ELECTION OF DIRECTOR: WILLIAM C. WELDON Issuer Yes For For 1m. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Issuer Yes For For 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 3 APPROVAL OF THE COMPANY'S 2012 LONG-TERM INCENTIVE PLAN Issuer Yes For For 4 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Issuer Yes For For 5 SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Holder Yes Against For 6 SHAREHOLDER PROPOSAL ON BINDING VOTE ON POLITICAL CONTRIBUTIONS Holder Yes Against For 7 SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING Holder Yes Against For BCB BANCORP, INC. BCBP 4/26/2012 3/1/2012 1 Election of directors. Nominees: 1) THOMAS COUGHLIN Issuer Yes For For 2) JOSEPH LYGA Issuer Yes For For 3) ALEXANDER PASIECHNIK Issuer Yes For For 4) SPENCER B. ROBBINS Issuer Yes For For 5) GARY S. STETZ Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF PARENTEBEARD LLC AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For 3 AN ADVISORY, NON-BINDING RESOLUTION WITH RESPECT TO THE COMPANY'S EXECUTIVE COMPENSATION. Issuer Yes For For 4 AN ADVISORY, NON-BINDING VOTE WITH RESPECT TO THE FREQUENCY OF VOTING ON THE COMPANY'S EXECUTIVE COMPENSATION. Issuer Yes 1 yr For EVANS BANCORP, INC. EVBN 29911Q208 4/26/2012 3/9/2012 1 Election of directors. Nominees: 1) ROBERT G. MILLER, JR. Issuer Yes For For 2) JOHN R. O'BRIEN Issuer Yes For For 3) MICHAEL J. ROGERS Issuer Yes For For 2 AMENDMENT TO 2009 LONG-TERM EQUITY INCENTIVE PLAN TO INCREASE THE AMOUNT OF COMMON STOCK AVAILABLE FOR ISSUANCE THEREUNDER FROM 210,,000. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS EVANS BANCORP, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Issuer Yes For For COHEN & STEERS INFRASTRUCTURE FUND, INC UTF 19248A109 4/26/2012 2/21/2012 1 Election of directors. Nominees: 1) GEORGE GROSSMAN Issuer Yes For For 2) ROBERT H. STEERS Issuer Yes For For 3) C. EDWARD WARD JR. Issuer Yes For For GREAT FLORIDA BANK GFLBB 4/26/2012 2/24/2012 1 Election of directors. Nominees: 1) KENNETH R. BERNSTEIN Issuer Yes For For 2) M. MEHDI GHOMESHI Issuer Yes For For 3) DARYL L. JONES Issuer Yes For For 4) LESLIE V. PANTIN, JR. Issuer Yes For For 5) NEAL A. ROTH Issuer Yes For For 6) DONALD D. SLESNICK, II Issuer Yes For For 2 AUTHORITY TO VOTE FOR APPROVAL OF AN AMENDMENT TO THE BANK'S RESTATED ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED SHARES OF CLASS A COMMON STOCK FROM 80,000,,000,000 SHARES, AND THE AUTHORIZED SHARES OF CLASS B COMMON STOCK FROM 20,000,,000,000 SHARES. Issuer Yes For For PENGROWTH ENERGY CORPORATION PGH 70706P104 5/2/2012 3/26/2012 1 APPOINTMENT OF KPMG LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Issuer Yes For For 2 Election of directors. Nominees: 1) DEREK W. EVANS Issuer Yes For For 2) JOHN B. ZAOZIRNY Issuer Yes For For 3) THOMAS A. CUMMING Issuer Yes For For 4) WAYNE K. FOO Issuer Yes For For 5) JAMES D. MCFARLAND Issuer Yes For For 6) MICHAEL S. PARRETT Issuer Yes For For 7) A. TERENCE POOLE Issuer Yes For For 8) D. MICHAEL G. STEWART Issuer Yes For For PACIFIC CONTINENTAL CORPORATION PCBK 69412V108 4/30/2012 3/16/2012 1 Election of directors. Nominees: 1) ROBERT A. BALLIN Issuer Yes For For 2) MICHAEL S. HOLCOMB Issuer Yes For For 3) DONALD G. MONTGOMERY Issuer Yes For For 4) HAL M. BROWN Issuer Yes For For 5) MICHAEL D. HOLZGANG Issuer Yes For For 6) JOHN H. RICKMAN Issuer Yes For For 7) MICHAEL E. HEIJER Issuer Yes For For 8) DONALD L. KRAHMER, JR Issuer Yes For For 2 TO CONSIDER AN ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 3 TO VOTE ON AN AMENDMENT TO THE AMENDED AND RESTATED 2 Issuer Yes For For 4 TO APPROVE THE APPOINTMENT OF MOSS ADAMS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2012. Issuer Yes For For REPUBLIC FIRST BANCORP, INC. FRBK 5/1/2012 3/21/2012 1 Election of directors. Nominees: 1) ROBERT J. COLEMAN Issuer Yes For For 2) HARRIS WILDSTEIN Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF PARENTEBEARD LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For HERITAGE FINANCIAL CORPORATION HFWA 42722X106 5/2/2012 3/5/2012 1 Election of directors. Nominees: 1) GARY B. CHRISTENSEN Issuer Yes For For 2) JOHN A. CLEES Issuer Yes For For 3) KIMBERLY T. ELLWANGER Issuer Yes For For 4) PHILIP S. WEIGAND Issuer Yes For For 2 APPROVAL OF AN ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS HERITAGE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For RMR Real Estate Fund RIF 76970B101 4/10/2012 2/16/2012 1 To elect one Class II Trustee to our Board. For preferred shareholders only. Nominee: Adam D. Portnoy. Issuer No N/A N/A 2 To elect one Class II Trustee to our Board. For common and preferred shareholders. Nominee: Jeffrey P. Somers Issuer No N/A N/A Hampshire First Bank HFBN 4/10/2012 2/24/2012 1 To consider and vote upon a proposal to approve and adopt the agreement and plan of merger by and among NBT Bancorp inc., NBT Banks, N.A. and Hampshire First Bank, dated as of November 16, 2011, and the transactions contemplated by the agreement and plan of merger. Issuer No N/A N/A 2 To adjourn, postpone or continue the special meeting, if necessary, to solicit additional proxies in favor of the approval of the agreement and plan of merger or otherwise. Issuer No N/A N/A SCANA CORPORATION SCG 80589M102 5/3/2012 3/5/2012 1 Election of directors. Nominees: 1) JAMES A. BENNETT Issuer Yes For For 2) LYNNE M. MILLER Issuer Yes For For 3) JAMES W. ROQUEMORE Issuer Yes For For 4) MACEO K. SLOAN Issuer Yes For For 2 APPROVAL OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 3 SHAREHOLDER PROPOSAL REGARDING REPEAL OF THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Holder Yes For Against TOTAL S.A. TOT 89151E109 5/11/2012 4/3/2012 1 APPROVAL OF PARENT COMPANY FINANCIAL STATEMENTS DATED DECEMBER 31, 2011 Issuer Yes For For 2 APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS DATED DECEMBER 31, 2011 Issuer Yes For For 3 ALLOCATION OF EARNINGS, DECLARATION OF DIVIDEND Issuer Yes For For 4 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN SHARES OF THE COMPANY Issuer Yes For For 5 RENEWAL OF THE APPOINTMENT OF MR. CHRISTOPHE DE MARGERIE AS A DIRECTOR Issuer Yes For For 6 RENEWAL OF THE APPOINTMENT OF MR. PATRICK ARTUS AS A DIRECTOR Issuer Yes For For 7 RENEWAL OF THE APPOINTMENT OF MR. BERTRAND COLLOMB AS A DIRECTOR Issuer Yes For For 8 RENEWAL OF THE APPOINTMENT OF MS. ANNE LAUVERGEON AS A DIRECTOR Issuer Yes For For 9 RENEWAL OF THE APPOINTMENT OF MR. MICHEL PEBEREAU AS A DIRECTOR Issuer Yes For For 10 RATIFICATION OF THE APPOINTMENT OF MR. GERARD LAMARCHE AS A DIRECTOR TO SUCCEED A DIRECTOR WHO HAS RESIGNED Issuer Yes For For 11 APPOINTMENT OF MS. ANNE-MARIE IDRAC AS A DIRECTOR Issuer Yes For For 12 COMMITMENTS UNDER ARTICLE L. 225-42-1 OF THE FRENCH COMMERCIAL CODE Issuer Yes For For 13 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, WHILE MAINTAINING SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS, OR BY CAPITALIZING PREMIUMS, RESERVES, SURPLUSES OR OTHER LINE ITEMS Issuer Yes For For 14 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS Issuer Yes For For 15 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE NUMBER OF SECURITIES TO BE ISSUED, IN THE EVENT OF SURPLUS DEMAND IN CASE OF INCREASE SHARE CAPITAL WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS Issuer Yes For For 16 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, IN PAYMENT OF SECURITIES THAT WOULD BE CONTRIBUTED TO THE COMPANY Issuer Yes For For 17 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL UNDER THE CONDITIONS PROVIDED FOR IN ARTICLES L. 3332-18 AND FOLLOWING OF THE FRENCH LABOUR CODE Issuer Yes For For 18 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL RESERVED FOR CATEGORIES OF BENEFICIARIES IN A TRANSACTION RESERVED FOR EMPLOYEES WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS Issuer Yes For For 19 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO REDUCE CAPITAL BY CANCELLING SHARES Issuer Yes For For A THE FIRST IS INTENDED TO FILL IN THE INFORMATION LISTED IN THE REGISTRATION DOCUMENT WITH BENCHMARKS TO COMPARE THE COMPENSATION FOR EXECUTIVE DIRECTORS WITH VARIOUS COMPENSATION FOR VARIOUS EMPLOYEES Holder Yes Against For B THE OTHER CONCERNS THE ESTABLISHMENT OF A LOYALTY DIVIDEND FOR SHAREHOLDERS HOLDING REGISTERED SHARES FOR AT LEAST TWO YEARS Holder Yes Against For XENITH BANKSHARES, INC. XBKS 98410X105 5/3/2012 3/14/2012 1 Election of directors. Nominees: 1) LARRY L. FELTON Issuer Yes For For 2) PALMER P. GARSON Issuer Yes For For 3) PATRICK D. HANLEY Issuer Yes For For 4) PETER C. JACKSON Issuer Yes For For 5) BRIAN D. JONES Issuer Yes For For 6) T. GAYLON LAYFIELD, III Issuer Yes For For 7) MICHAEL A. MANCUSI Issuer Yes For For 8) MALCOLM S. MCDONALD Issuer Yes For For 9) ROBERT J. MERRICK Issuer Yes For For 10) SCOTT A. REED Issuer Yes For For 11) MARK B. SISISKY Issuer Yes For For 12) JAMES E. TURNER, JR. Issuer Yes For For 2 THE PROPOSAL TO APPROVE THE XENITH BANKSHARES, INC. 2 Issuer Yes For For 3 THE PROPOSAL TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For FIRST CALIFORNIA FINANCIAL GROUP, INC. FCAL 5/7/2012 3/23/2012 1 Election of directors. Nominees: 1) RICHARD D. ALDRIDGE Issuer Yes For For 2) DONALD E. BENSON Issuer Yes For For 3) JOHN W. BIRCHFIELD Issuer Yes For For 4) JOSEPH N. COHEN Issuer Yes For For 5) ROBERT E. GIPSON Issuer Yes For For 6) ANTOINETTE T. HUBENETTE Issuer Yes For For 7) C.G. KUM Issuer Yes For For 8) THOMAS TIGNINO Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF MOSS ADAMS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For 3 TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON THE COMPANY'S EXECUTIVE COMPENSATION. Issuer Yes For For LINN ENERGY, LLC LINE 4/24/2012 3/1/2012 1 Election of directors. Nominees: 1) GEORGE A. ALCORN Issuer Yes For For 2) MARK E. ELLIS Issuer Yes For For 3) TERRENCE S. JACOBS Issuer Yes For For 4) MICHAEL C. LINN Issuer Yes For For 5) JOSEPH P. MCCOY Issuer Yes For For 6) JEFFREY C. SWOVELAND Issuer Yes For For 2 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For CAROLINA TRUST BANK CART 5/8/2012 3/30/2012 1 Election of directors. Nominees: 1) GEORGE W. BROOKINS Issuer Yes For For 2) SCOTT C. DAVIS Issuer Yes For For 3) JOHN MICHAEL CLINE Issuer Yes For For 4) PAMELA C. HUSKEY Issuer Yes For For 5) JOHNATHAN L. RHYNE, JR Issuer Yes For For 2 APPROVAL OF EXECUTIVE COMPENSATION. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For SI FINANCIAL GROUP, INC SIFI 78425V104 5/9/2012 3/14/2012 1 Election of directors. Nominees: 1) DONNA M. EVAN Issuer Yes For For 2) HENRY P. HINCKLEY Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF WOLF & COMPANY, P.C. AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SI FINANCIAL GROUP, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For 3 THE APPROVAL OF THE SI FINANCIAL GROUP, INC. 2 Issuer Yes For For 4 THE APPROVAL OF A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Issuer Yes For For HOME BANCORP INC HBCP 43689E107 5/9/2012 3/19/2012 1 Election of directors. Nominees: 1) HENRY W. BUSCH, JR. Issuer Yes For For 2) JOHN A. HENDRY Issuer Yes For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF PORTER KEADLE MOORE, LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For PHILIP MORRIS INTERNATIONAL INC. PM 5/9/2012 3/16/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: HAROLD BROWN Issuer Yes For For 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA Issuer Yes For For 1C. ELECTION OF DIRECTOR: LOUIS C. CAMILLERI Issuer Yes For For 1D. ELECTION OF DIRECTOR: J. DUDLEY FISHBURN Issuer Yes For For 1E. ELECTION OF DIRECTOR: JENNIFER LI Issuer Yes For For 1F. ELECTION OF DIRECTOR: GRAHAM MACKAY Issuer Yes For For 1G. ELECTION OF DIRECTOR: SERGIO MARCHIONNE Issuer Yes For For 1H. ELECTION OF DIRECTOR: KALPANA MORPARIA Issuer Yes For For 1I. ELECTION OF DIRECTOR: LUCIO A. NOTO Issuer Yes For For 1J. ELECTION OF DIRECTOR: ROBERT B. POLET Issuer Yes For For 1K. ELECTION OF DIRECTOR: CARLOS SLIM HELU Issuer Yes For For 1L. ELECTION OF DIRECTOR: STEPHEN M. WOLF Issuer Yes For For 2 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Issuer Yes For For 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Issuer Yes For For 4 APPROVAL OF THE PHILIP MORRIS INTERNATIONAL INC. 2 Issuer Yes For For 5 STOCKHOLDER PROPOSAL 1 - INDEPENDENT BOARD CHAIR Holder Yes Against For 6 STOCKHOLDER PROPOSAL 2 - CREATE AN INDEPENDENT ETHICS COMMITTEE Holder Yes Against For CITIZENS COMMUNITY BANK CZYB 5/10/2012 3/12/2012 1 Election of directors. Nominees: 1) MATHEW B. GLOVER Issuer Yes For For 2) WILLIAM J. SOLARI Issuer Yes For For 3) RONALD S. WELLS Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF YOUNT, HYDE & BARBOUR, P. C. AS THE BANK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Issuer Yes For For CITIZENS SOUTH BANKING CORPORATION CSBC 5/14/2012 4/3/2012 1 Election of director Ben R. Rudisill, II Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF CHERRY, BEKAERT & HOLLAND, L.L.P. AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For FIRST SOUTHERN BANCORP, INC. FSOF 33644N102 5/15/2012 3/20/2012 1 Election of directors. Nominees: 1) J. HERBERT BOYDSTUN Issuer Yes For For 2) ROBERT G. COX Issuer Yes For For 3) MARSHA M. GASSAN Issuer Yes For For 4) JOHN T. GRIGSBY Issuer Yes For For 5) SIDNEY W. LASSEN Issuer Yes For For 6) WILLIAM C. O'MALLEY Issuer Yes For For 7) BRIAN J. SHERR Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2012. Issuer Yes For For BANK OF COMMERCE HOLDINGS BOCH 06424J103 5/15/2012 3/15/2012 1 Election of directors. Nominees: 1) ORIN N. BENNETT Issuer Yes For For 2) GARY BURKS Issuer Yes For For 3) KENNETH R. GIFFORD, JR. Issuer Yes For For 4) JON HALFHIDE Issuer Yes For For 5) PATRICK J. MOTY Issuer Yes For For 6) DAVID H. SCOTT Issuer Yes For For 7) LYLE L. TULLIS Issuer Yes For For 8) JOSEPH GIBSON Issuer Yes For For 2 ADOPTION, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 AMENDING AND RESTATING THE 2 Issuer Yes For For OMNIAMERICAN BANCORP INC OABC 68216R107 5/15/2012 3/16/2012 1 Election of directors. Nominees: 1) WAYNE BURCHFIELD, JR. Issuer Yes For For 2) PATTI CALLAN Issuer Yes For For 3) JOHN SAMMONS, JR. Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For 3 TO CONSIDER A NON-BINDING RESOLUTION APPROVING THE COMPENSATION OF OUR EXECUTIVE OFFICERS. Issuer Yes For For SOUTHERN FIRST BANCSHARES, INC. SFST 5/15/2012 3/30/2012 1 Election of directors. Nominees: 1) MARK A. COTHRAN Issuer Yes For For 2) R.G. JOHNSTONE, III, MD Issuer Yes For For 3) R. ARTHUR SEAVER, JR. Issuer Yes For For 2 PROPOSAL TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THIS PROXY STATEMENT (THIS IS A NON-BINDING, ADVISORY VOTE). Issuer Yes For For 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ELLIOTT DAVIS, LLC AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For PPL CORPORATION PPL 69351T106 5/16/2012 2/29/2012 1 Election of directors. Nominees: 1) FREDERICK M. BERNTHAL Issuer Yes For For 2) JOHN W. CONWAY Issuer Yes For For 3) STEVEN G. ELLIOTT Issuer Yes For For 4) LOUISE K. GOESER Issuer Yes For For 5) STUART E. GRAHAM Issuer Yes For For 6) STUART HEYDT Issuer Yes For For 7) RAJA RAJAMANNAR Issuer Yes For For 8) CRAIG A. ROGERSON Issuer Yes For For 9) WILLIAM H. SPENCE Issuer Yes For For 10) NATICA VON ALTHANN Issuer Yes For For 11) KEITH W. WILLIAMSON Issuer Yes For For 2 APPROVAL OF THE PPL CORPORATION 2 Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 5 SHAREOWNER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD PROPOSAL Holder Yes Against For CENTRAL VALLEY COMMUNITY BANCORP CVCY 5/16/2012 3/19/2012 1 Election of directors. Nominees: 1) SIDNEY B. COX Issuer Yes For For 2) DANIEL N. CUNNINGHAM Issuer Yes For For 3) EDWIN S. DARDEN JR. Issuer Yes For For 4) DANIEL J. DOYLE Issuer Yes For For 5) STEVEN D. MCDONALD Issuer Yes For For 6) LOUIS MCMURRAY Issuer Yes For For 7) JOSEPH B. WEIRICK Issuer Yes For For 8) WILLIAM S. SMITTCAMP Issuer Yes For For 2 TO APPROVE THE PROPOSAL TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S 2 Issuer Yes For For 3 TO ADOPT A NON-BINDING ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION. Issuer Yes For For 4 TO VOTE ON A NON-BINDING ADVISORY PROPOSAL REGARDING THE FREQUENCY OF SHAREHOLDER VOTES ON SAY-ON-PAY. Issuer Yes 1yr Against THIRD CENTURY BANCORP. TDCB 5/16/2012 3/15/2012 1 Election of directors. Nominees: 1) DAVID A. COFFEY Issuer Yes For For 2) JERRY D. PETRO Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF BKD LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For FNB BANCORP FNBG 5/16/2012 4/9/2012 1 Election of directors. Nominees: 1) LISA ANGELOT Issuer Yes For For 2) THOMAS C. MCGRAW Issuer Yes For For 3) THOMAS G. ATWOOD Issuer Yes For For 4) RONALD R. BARELS Issuer Yes For For 5) MERRIE TURNER LIGHTNER Issuer Yes For For 6) MICHAEL PACELLI Issuer Yes For For 7) EDWARD J. WATSON Issuer Yes For For 8) JIM D. BLACK Issuer Yes For For 9) ANTHONY J. CLIFFORD Issuer Yes For For 2 ADVISORY (NON-BINDING) APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Issuer Yes For For 3 ADVISORY (NON-BINDING) VOTE ON THE FREQUENCY OF FUTURE "SAY ON PAY" VOTES. Issuer Yes 1yr Against 4 TO RATIFY THE APPOINTMENT OF MOSS ADAMS LLP AS INDEPENDENT AUDITORS OF THE COMPANY TO SERVE FOR THE 2 Issuer Yes For For OCEAN SHORE HOLDING CO. OSHC 67501R103 5/16/2012 3/21/2012 1 Election of directors. Nominees: 1) F.G. DALZELL, MD Issuer Yes For For 2) R.A. PREVITI, ED. D. Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF OCEAN SHORE HOLDING CO. FOR THE YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For 3 THE APPROVAL OF A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Issuer Yes For For 4 THE DETERMINATION OF WHETHER THE STOCKHOLDER VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS SHOULD OCCUR EVERY ONE, TWO OR THREE YEARS. Issuer Yes 1yr For FIRST ADVANTAGE BANCORP FABK 31848L104 5/16/2012 3/30/2012 1 Election of directors. Nominees: 1) VERNON M. CARRIGAN Issuer Yes For For 2) JOHN T. HALLIBURTON Issuer Yes For For 3) DAVID L. WATSON Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF HORNE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF FIRST ADVANTAGE BANCORP FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For ALTRIA GROUP, INC. MO 02209S103 5/17/2012 3/26/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: ELIZABETH E. BAILEY Issuer Yes For For 1B. ELECTION OF DIRECTOR: GERALD L. BALILES Issuer Yes For For 1C. ELECTION OF DIRECTOR: MARTIN J. BARRINGTON Issuer Yes For For 1D. ELECTION OF DIRECTOR: JOHN T. CASTEEN III Issuer Yes For For 1E. ELECTION OF DIRECTOR: DINYAR S. DEVITRE Issuer Yes For For 1F. ELECTION OF DIRECTOR: THOMAS F. FARRELL II Issuer Yes For For 1G. ELECTION OF DIRECTOR: THOMAS W. JONES Issuer Yes For For 1H. ELECTION OF DIRECTOR: W. LEO KIELY III Issuer Yes For For 1I. ELECTION OF DIRECTOR: KATHRYN B. MCQUADE Issuer Yes For For 1J. ELECTION OF DIRECTOR: GEORGE MUNOZ Issuer Yes For For 1K. ELECTION OF DIRECTOR: NABIL Y. SAKKAB Issuer Yes For For 2 RATIFICATION OF THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Issuer Yes For For 4 SHAREHOLDER PROPOSAL - DISCLOSURE OF LOBBYING POLICIES AND PRACTICES Holder Yes Against For EASTERN VIRGINIA BANKSHARES, INC. EVBS 5/17/2012 4/4/2012 1 Election of directors. Nominees: 1) W. RAND COOK Issuer Yes For For 2) JOE A. SHEARIN Issuer Yes For For 3) LESLIE E. TAYLOR Issuer Yes For For 4) JAY T. THOMPSON, III Issuer Yes For For 5) W. LESLIE KILDUFF, JR. Issuer Yes For For 6) CHARLES R. REVERE Issuer Yes For For 7) IRA C. HARRIS Issuer Yes For For 8) WILLIAM L. LEWIS Issuer Yes For For 9) W. GERALD COX Issuer Yes For For 10) F.L. GARRETT, III Issuer Yes For For 11) H.R. STRAUGHAN, JR. Issuer Yes For For 12) MICHAEL E. FIORE Issuer Yes For For 13) ERIC A. JOHNSON Issuer Yes For For 2 TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. Issuer Yes For For 3 TO RATIFY THE APPOINTMENT OF YOUNT, HYDE & BARBOUR, P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2012. Issuer Yes For For METRO BANCORP, INC. METR 59161R101 5/17/2012 3/23/2012 1 Election of directors. Nominees: 1) GARY L. NALBANDIAN Issuer Yes For For 2) JAMES R. ADAIR Issuer Yes For For 3) JOHN J. CARDELLO, CPA Issuer Yes For For 4) DOUGLAS S. GELDER Issuer Yes For For 5) ALAN R. HASSMAN Issuer Yes For For 6) MICHAEL A. SERLUCO Issuer Yes For For 7) HOWELL C. METTE Issuer Yes For For 8) SAMIR J. SROUJI, M.D. Issuer Yes For For 2 AMENDMENT TO THE 2 Issuer Yes For For 3 AMENDMENT TO THE SMARTBUY STOCK PURCHASE PROGRAM Issuer Yes For For 4 ADVISORY VOTE TO APPROVE COMPENSATION OF NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT Issuer Yes For For 5 RATIFICATION OF THE APPOINTMENT OF PARENTEBEARD LLC AS INDEPENDENT REGISTRED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 Issuer Yes For For CENTRAL FEDERAL CORPORATION GCF 15346Q103 5/17/2012 4/5/2012 1 Election of director. Nominee: 1) JEFFREY W. ALDRICH Issuer Yes For For 2 "RESOLVED, THAT THE STOCKHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS, AS SET FORTH IN THE COMPENSATION TABLES AND ANY RELATED DISCLOSURES OR DISCUSSION IN THIS PROXY STATEMENT." Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For BEACON FEDERAL BANCORP INC. BFED 5/17/2012 3/9/2012 1 Election of director. Nominee: 1) JOHN W. ALTMEYER Issuer Yes For For 2) THOMAS DRISCOLL Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For 3 THE APPROVAL OF AN ADVISORY, NON-BINDING RESOLUTION TO APPROVE THE EXECUTIVE COMPENSATION DESCRIBED IN THE PROXY STATEMENT. Issuer Yes For For 4 AN ADVISORY, NON-BINDING PROPOSAL WITH RESPECT TO THE FREQUENCY THAT STOCKHOLDERS WILL VOTE ON BEACON FEDERAL BANCORP, INC.'S EXECUTIVE COMPENSATION. Issuer Yes 1yr For SOUTHERN NATIONAL BANCORP OF VA, INC. SONA 5/17/2012 4/11/2012 1 Election of directors. Nominees: 1) GEORGIA S. DERRICO Issuer Yes For For 2) CHARLES A. KABBASH Issuer Yes For For 3) W. BRUCE JENNINGS Issuer Yes For For 2 RATIFICATION OF THE REAPPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For 3 APPROVAL OF AN ADVISORY (NON-BINDING) PROPOSAL ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Yes For For REPUBLIC SERVICES, INC. RSG 5/17/2012 3/20/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: JAMES W. CROWNOVER Issuer Yes For For 1B. ELECTION OF DIRECTOR: WILLIAM J. FLYNN Issuer Yes For For 1C. ELECTION OF DIRECTOR: MICHAEL LARSON Issuer Yes For For 1D. ELECTION OF DIRECTOR: NOLAN LEHMANN Issuer Yes For For 1E. ELECTION OF DIRECTOR: W. LEE NUTTER Issuer Yes For For 1F. ELECTION OF DIRECTOR: RAMON A. RODRIGUEZ Issuer Yes For For 1G. ELECTION OF DIRECTOR: DONALD W. SLAGER Issuer Yes For For 1H. ELECTION OF DIRECTOR: ALLAN C. SORENSEN Issuer Yes For For 1I. ELECTION OF DIRECTOR: JOHN M. TRANI Issuer Yes For For 1J. ELECTION OF DIRECTOR: MICHAEL W. WICKHAM Issuer Yes For For 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. Issuer Yes For For 4 STOCKHOLDER PROPOSAL REGARDING PAYMENTS UPON THE DEATH OF A SENIOR EXECUTIVE. Holder Yes For Against 5 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Holder Yes Against For ROCKVILLE FINANCIAL, INC. RCKB 5/17/2012 3/23/2012 1 Election of director. Nominee: 1) MICHAEL A. BARS Issuer Yes For For 2 APPROVAL OF THE ROCKVILLE FINANCIAL, INC. 2 Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF WOLF & COMPANY P.C. AS INDEPENDENT AUDITORS FOR THE CURRENT YEAR. Issuer Yes For For AMERICAN RIVER BANKSHARES AMRB 5/17/2012 3/26/2012 1 Election of directors. Nominees: 1) CHARLES D. FITE Issuer Yes For For 2) ROBERT J. FOX Issuer Yes For For 3) WILLIAM A. ROBOTHAM Issuer Yes For For 4) DAVID T. TABER Issuer Yes For For 5) ROGER J. TAYLOR, D.D.S. Issuer Yes For For 6) STEPHEN H. WAKS Issuer Yes For For 7) PHILIP A. WRIGHT Issuer Yes For For 8) MICHAEL A. ZIEGLER Issuer Yes For For 2 TO RATIFY THE SELECTION OF CROWE HORWATH LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Issuer Yes For For 4 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING AND ANY AND ALL ADJOURNMENTS OR POSTPONEMENTS THEREOF. Issuer Abstain Abstain Abstain NEWPORT BANCORP, INC. NFSB 5/17/2012 3/21/2012 1 Election of directors. Nominees: 1) DONALD N. KAULL Issuer Yes For For 2) ARTHUR P. MACAULEY Issuer Yes For For 3) NINO MOSCARDI Issuer Yes For For 4) B. SACCUCCI-RADEBACH Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF WOLF & COMPANY, P.C. AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF NEWPORT BANCORP, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For TRANSOCEAN, LTD. RIG H8817H100 5/18/2012 3/21/2012 1 APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 Issuer Yes For For 2 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2011. Issuer Yes For For 3A. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: GLYN BARKER Issuer Yes For For 3B. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: VANESSA C.L. CHANG Issuer Yes For For 3C. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: CHAD DEATON Issuer Yes For For 3D. REELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: EDWARD R. MULLER Issuer Yes For For 3E. REELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: TAN EK KIA Issuer Yes For For 4 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2& YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE-YEAR TERM. Issuer Yes For For 5 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Yes For For PENGROWTH ENERGY CORPORATION PGH 70706P104 5/23/2012 4/23/2012 1 TO APPROVE, WITH OR WITHOUT VARIATION, AN ORDINARY RESOLUTION, THE FULL TEXT OF WHICH IS SET FORTH IN THE JOINT MANAGEMENT INFORMATION CIRCULAR AND PROXY STATEMENT OF THE CORPORATION AND NAL ENERGY CORPORATION ("NAL") DATED APRIL 20, 2012, TO APPROVE THE ISSUANCE OF UP TO 163,964,(ALBERTA) INVOLVING THE CORPORATION, NAL AND THE HOLDERS OF COMMON SHARES OF NAL. PLEASE REFER TO THE VOTING INSTRUCTION FORM FOR A FULL DESCRIPTION OF THIS RESOLUTION. Issuer Yes For For 2 Election of directors. Nominees: 1) KELVIN B. JOHNSTON Issuer Yes For For 2) BARRY D. STEWART Issuer Yes For For MACKINAC FINANCIAL CORPORATION MFNC 5/22/2012 4/16/2012 1 Election of directors. Nominees: 1) WALTER J. ASPATORE Issuer Yes For For 2) ROBERT H. ORLEY Issuer Yes For For 3) RANDOLPH C. PASCHKE Issuer Yes For For 2 A PROPOSAL TO APPROVE IN A NON-BINDING ADVISORY VOTE THE CORPORATION'S COMPENSATION OF EXECUTIVES, AS DISCLOSED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING Issuer Yes For For 3 TO RATIFY THE APPOINTMENT OF PLANTE MORAN, PLLC AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012 Issuer Yes For For 4 TO APPROVE THE MACKINAC FINANCIAL CORPORATION 2 Issuer Yes For For VALLEY COMMERCE BANCORP VCBP 5/22/2012 3/27/2012 1 Election of directors. Nominees: 1) WALTER A. DWELLE Issuer Yes For For 2) DONALD A. GILLES Issuer Yes For For 3) PHILIP R. HAMMOND, JR. Issuer Yes For For 4) RUSSELL F. HURLEY Issuer Yes For For 5) FRED P. LOBUE, JR. Issuer Yes For For 6) KENNETH H. MACKLIN Issuer Yes For For 7) BARRY R. SMITH Issuer Yes For For 8) ALLAN W. STONE Issuer Yes For For 2 TO REAPPROVE THE EXISTING PERFORMANCE CRITERIA UNDER THE COMPANY'S 2 Issuer Yes For For 3 TO RATIFY THE BOARD OF DIRECTORS' SELECTION OF CROWE HORWATH, LLP, INDEPENDENT PUBLIC ACCOUNTANTS, TO SERVE AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For OLD POINT FINANCIAL CORPORATION OPOF 5/22/2012 03/14/2012 1 Election of directors. Nominees: 1) JAMES READE CHISMAN Issuer Yes For For 2) DR. RICHARD F. CLARK Issuer Yes For For 3) RUSSELL S. EVANS, JR. Issuer Yes For For 4) MICHAEL A. GLASSER Issuer Yes For For 5) DR. ARTHUR D. GREENE Issuer Yes For For 6) STEPHEN D. HARRIS Issuer Yes For For 7) JOHN CABOT ISHON Issuer Yes For For 8) JOHN B. MORGAN, II Issuer Yes For For 9) LOUIS G. MORRIS Issuer Yes For For 10) ROBERT L. RIDDLE Issuer Yes For For 11) DR. H. ROBERT SCHAPPERT Issuer Yes For For 12) ROBERT F. SHUFORD, SR. Issuer Yes For For 13) ROBERT F. SHUFORD, JR. Issuer Yes For For 14) ELLEN CLARK THACKER Issuer Yes For For 15) JOSEPH R. WITT Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF YOUNT, HYDE & BARBOUR, P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For REDWOOD FINANCIAL, INC. REDW 5/22/2012 3/23/2012 1 Election of director. Nominee: 1) DEAN K. TOFT Issuer Yes For For GREATER HUDSON BANK, N.A. GHDS 5/22/2012 3/30/2012 1 Election of directors. Nominees: 1) KENNETH J. TORSOE Issuer Yes For For 2) STEVEN BAKST Issuer Yes For For 3) EDWARD LUTZ Issuer Yes For For 4) RAYMOND PANTEL Issuer Yes For For 5) DANIEL RIFKIN Issuer Yes For For 6) ERIC J. WIGGINS Issuer Yes For For MERCK & CO., INC. MRK 58933Y105 5/22/2012 3/23/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN Issuer Yes For For 1B. ELECTION OF DIRECTOR: THOMAS R. CECH Issuer Yes For For 1C. ELECTION OF DIRECTOR: KENNETH C. FRAZIER Issuer Yes For For 1D. ELECTION OF DIRECTOR: THOMAS H. GLOCER Issuer Yes For For 1E. ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. Issuer Yes For For 1F. ELECTION OF DIRECTOR: C. ROBERT KIDDER Issuer Yes For For 1G. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Issuer Yes For For 1H. ELECTION OF DIRECTOR: CARLOS E. REPRESAS Issuer Yes For For 1I. ELECTION OF DIRECTOR: PATRICIA F. RUSSO Issuer Yes For For 1J. ELECTION OF DIRECTOR: CRAIG B. THOMPSON Issuer Yes For For 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS Issuer Yes For For 1L. ELECTION OF DIRECTOR: PETER C. WENDELL Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Issuer Yes For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 4 SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDER ACTION BY WRITTEN CONSENT. Holder Yes For Against 5 SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREHOLDER MEETINGS. Holder Yes Against For 6 SHAREHOLDER PROPOSAL CONCERNING REPORT ON CHARITABLE AND POLITICAL CONTRIBUTIONS. Holder Yes Against For PILOT BANCSHARES, INC. PLBN 5/23/2012 4/2/2012 1 Election of director. Nominee: 1) JOHN W. PUFFER, III Issuer Yes For For BRIDGE CAPITAL HOLDINGS BBNK 5/24/2012 3/27/2012 1 Election of directors. Nominees: 1) LAWRENCE OWEN BROWN Issuer Yes For For 2) HOWARD N. GOULD Issuer Yes For For 3) DR. FRANCIS J. HARVEY Issuer Yes For For 4) ALLAN C. KRAMER, M.D. Issuer Yes For For 5) ROBERT P. LATTA Issuer Yes For For 6) DANIEL P. MYERS Issuer Yes For For 7) CHRISTOPHER B. PAISLEY Issuer Yes For For 8) THOMAS M. QUIGG Issuer Yes For For 9) TERRY SCHWAKOPF Issuer Yes For For 10) BARRY A. TURKUS Issuer Yes For For 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. Issuer Yes For For 3 TO APPROVE, ON AND ADVISORY BASIS, THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. Issuer Yes 1yr For 4 TO RATIFY THE APPOINTMENT OF VAVRINEK, TRINE, DAY & CO. LLP AS INDEPENDENT ACCOUNTANTS FOR THE COMPANY'S 2 Issuer Yes For For AMERIS BANCORP ABCB 03076K108 5/31/2012 3/22/2012 1 Election of directors. Nominees: 1) R. DALE EZZELL Issuer Yes For For 2) JIMMY D. VEAL Issuer Yes For For 3) V. WAYNE WILLIFORD Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF PORTER KEADLE MOORE, LLC AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012. Issuer Yes For For 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Issuer Yes For For 4 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Yes 1yr Against BBCN BANCORP INC BBCN 5/31/2012 4/2/2012 1 Election of directors. Nominees: 1) STEVEN D. BROIDY Issuer Yes For For 2) LOUIS M. COSSO Issuer Yes For For 3) JIN CHUL JHUNG Issuer Yes For For 4) ALVIN D. KANG Issuer Yes For For 5) CHANG HWI KIM Issuer Yes For For 6) KEVIN S. KIM Issuer Yes For For 7) PETER Y.S. KIM Issuer Yes For For 8) SANG HOON KIM Issuer Yes For For 9) CHUNG HYUN LEE Issuer Yes For For 10) JESUN PAIK Issuer Yes For For 11) H. MAN PARK (J.H. PARK) Issuer Yes For For 12) KI SUH PARK Issuer Yes For For 13) SCOTT YOON-SUK WHANG Issuer Yes For For 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012, AS DESCRIBED IN THE PROXY STATEMENT. Issuer Yes For For 3 NONBINDING ADVISORY STOCKHOLDER VOTE ON EXECUTIVE COMPENSATION. TO APPROVE, ON AN ADVISORY AND NON-BINDING BASIS, THE COMPENSATION PAID TO OUR "NAMED EXECUTIVE OFFICERS," AS DESCRIBED IN THE PROXY STATEMENT. Issuer Yes For For 4 MEETING ADJOURNMENT. TO ADJOURN THE MEETING TO A LATER DATE OR DATES, IF NECESSARY OR APPROPRIATE IN THE JUDGMENT OF THE BOARD OF DIRECTORS, TO PERMIT FURTHER SOLICITATION OF ADDITIONAL PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE THE MATTERS TO BE CONSIDERED BY THE SHAREHOLDERS AT THE MEETING. Issuer Abstain Abstain Abstain PACIFIC PREMIER BANCORP, INC. PPBI 69478X105 5/30/2012 3/30/2012 1 Election of directors. Nominees: 1) JOHN D. GODDARD Issuer Yes For For 2) JOSEPH L. GARRETT Issuer Yes For For 2 APPROVE AMENDMENT TO CERTIFICATE OF INCORPORATION TO DECLASSIFY BOARD OF DIRECTORS & PROVIDE FOR ANNUAL ELECTION OF DIRECTORS Issuer Yes For For 3 APPROVE AN AMENDMENT TO CERTIFICATE OF INCORPORATION TO ELIMINATE LIMITATION ON ABILITY OF STOCKHOLDERS TO VOTE SHARES OF COMPANY'S COMMON STOCK ABOVE SPECIFIED OWNERSHIP THRESHOLDS Issuer Yes For For 4 AMENDMENT TO CERTIFICATE OF INCORPORATION TO REDUCE VOTING THRESHOLDS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT Issuer Yes For For 5 TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO ELIMINATE THE CURRENT PROVISIONS OF ARTICLE EIGHTH, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT Issuer Yes For For 6 APPROVE AMENDMENT TO CERTIFICATE OF INCORPORATION TO ELIMINATE ARTICLE NINTH, ALL AS MORE FULLY DESCRIBED IN PROXY STATEMENT Issuer Yes For For 7 TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED SHARES OF COMMON STOCK FROM 15,000,,000,000 SHARES Issuer Yes For For 8 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Issuer Yes For For 9 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, OF THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes 1yr For 10 TO APPROVE THE COMPANY'S 2012 LONG-TERM INCENTIVE PLAN Issuer Yes For For 11 RATIFY THE APPOINTMENT OF VAVRINEK, TRINE, DAY & CO., LLP AS THE INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 Issuer Yes For For 12 TO ADJOURN THE ANNUAL MEETING TO A LATER DATE OR DATES, IF NECESSARY, TO PERMIT FURTHER SOLICITATION OF PROXIES Issuer Abstain Abstain Abstain HERITAGE OAKS BANCORP HEOP 42724R107 6/27/2012 4/27/2012 1 Election of directors. Nominees: 1) MICHAEL J. MORRIS Issuer Yes For For 2) DONALD CAMPBELL Issuer Yes For For 3) MICHAEL J. BEHRMAN Issuer Yes For For 4) KENNETH DEWAR Issuer Yes For For 5) MARK C. FUGATE Issuer Yes For For 6) DANIEL J. O'HARE Issuer Yes For For 7) DEE LACEY Issuer Yes For For 8) JAMES L. LYNCH Issuer Yes For For 9) MICHAEL E. PFAU Issuer Yes For For 10) ALEXANDER F. SIMAS Issuer Yes For For 11) LAWRENCE P. WARD Issuer Yes For For 12) SIMONE F. LAGOMARSINO Issuer Yes For For 2 TO ADOPT A NON-BINDING RESOLUTION APPROVING THE EXECUTIVE COMPENSATION DISCLOSED IN THE PROXY STATEMENT FOR THE 2, 2012. Issuer Yes For For 3 TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Issuer Yes For For 4 TO ADOPT A RESOLUTION AMENDING THE 2-ALLOCATE THE NUMBER OF SHARES AVAILABLE FOR INCENTIVE STOCK OPTION GRANTS UNDER THE PLAN FROM 390,,013,485. Issuer Yes For For BANK OF VIRGINIA BOVA 06544P104 6/28/2012 5/17/2012 1 Election of directors. Nominees: 1) HUNTER R. HOLLAR Issuer Yes For For 2) JACK C. ZOELLER Issuer Yes For For 2 THE APPROVAL OF AN AMENDMENT TO THE BANK'S ARTICLES OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT OF THE BANK'S OUTSTANDING COMMON STOCK AT ANY TIME PRIOR TO NOVEMBER 30, 2, 1-FOR-2, 1-FOR-3, 1-FOR-4, 1-FOR-5 OR 1-FOR-10, AS DETERMINED BY THE BOARD OF DIRECTORS. Issuer Yes For For 3 THE APPROVAL OF A PROPOSAL TO AUTHORIZE THE BANK TO ISSUE SHARES IN ONE OR MORE NON-PUBLIC OFFERINGS IN ACCORDANCE WITH NASDAQ RULE 5635. Issuer Yes Against Against 4 THE RATIFICATION OF THE APPOINTMENT OF YOUNT, HYDE & BARBOUR, P.C. AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For OLD LINE BANCSHARES, INC. OLBK 67984M100 6/28/2012 4/26/2012 1 Election of directors. Nominees: 1) ANDRE' J. GINGLES Issuer Yes For For 2) FRANK LUCENTE, JR. Issuer Yes For For 3) JOHN M. SUIT, II Issuer Yes For For 4) FRANK TAYLOR Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF ROWLES & COMPANY, LLP AS INDEPENDENT PUBLIC ACCOUNTANTS TO AUDIT THE FINANCIAL STATEMENTS OF OLD LINE BANCSHARES, INC. FOR 2012. Issuer Yes For For CCF HOLDING COMPANY CCFH 12487X104 7/26/2012 5/30/2012 1 Election of directors. Nominees: 1) STEPHEN E. BOSWELL Issuer Yes For For 2) EDWIN S. KEMP, JR. Issuer Yes For For 3) JOHN T. MITCHELL Issuer Yes For For AMERICAN OVERSEAS GROUP AORE G54624112 6/26/2012 4/27/2012 1 TO AUTHORIZE THE RE-DESIGNATION OF ALL OF THE UNISSUED COMMON SHARES OF AMERICAN OVERSEAS GROUP LIMITED SUCH THAT THE PAR VALUE OF EACH UNISSUED COMMON SHARE BE US$1.00. Issuer Yes For For 2 Election of directors of American Overseas Group Limited. Nominees: 1) CLEMENT S. DWYER, JR. Issuer Yes For For 2) DEBRA J. ROBERTS Issuer Yes For For 3) DAVID K. STEEL Issuer Yes For For 4) STEVEN J.TYNAN Issuer Yes For For 5) JAMES L. ZECH Issuer Yes For For 3 TO APPOINT DELOITTE & TOUCHE LTD., HAMILTON, BERMUDA TO ACT AS THE INDEPENDENT AUDITOR OF AMERICAN OVERSEAS GROUP LIMITED FOR THE FINANCIAL YEAR ENDING DECEMBER 31, 2012, UNTIL THE 2'S FEES. Issuer Yes For For 4 TO AUTHORIZE AMENDMENTS TO THE BYE-LAWS OF AMERICAN OVERSEAS GROUP LIMITED PER THE TEXT OF PROPOSED AMENDMENTS INCLUDED IN PROPOSAL FOUR OF THE PROXY STATEMENT. Issuer Yes Against Against 5 Proposals Concerning American Overseas Reinsurance Company Limited: Issuer Yes For For 5a. TO AUTHORIZE AMENDMENTS TO THE BYE-LAWS OF AMERICAN OVERSEAS REINSURANCE COMPANY LIMITED PER THE TEXT OF AMENDMENTS SHOWN IN ANNEX A OF THE PROXY STATEMENT. Issuer Yes For For 5ba. ELECTION OF DIRECTOR: CLEMENT S. DWYER, JR. Issuer Yes For For 5bb. ELECTION OF DIRECTOR: DEBRA J. ROBERTS Issuer Yes For For 5bc. ELECTION OF DIRECTOR: DAVID K. STEEL Issuer Yes For For 5bd. ELECTION OF DIRECTOR: STEVEN J.TYNAN Issuer Yes For For 5be. ELECTION OF DIRECTOR: JAMES L. ZECH Issuer Yes For For 5c. TO AUTHORIZE THE APPOINTMENT OF DELOITTE & TOUCHE LTD., HAMILTON, BERMUDA TO ACT AS THE INDEPENDENT AUDITOR OF AMERICAN OVERSEAS REINSURANCE COMPANY LIMITED FOR THE FINANCIAL YEAR ENDING DECEMBER 31, 2012, UNTIL THE 2'S FEES. Issuer Yes For For 5d. TO AUTHORIZE THAT, PURSUANT TO SECTION 88 OF THE COMPANIES ACT 1981, THE PRESENTATION AT THE ANNUAL GENERAL MEETING OF AMERICAN OVERSEAS REINSURANCE COMPANY LIMITED OF FINANCIAL STATEMENTS OF AMERICAN OVERSEAS REINSURANCE COMPANY LIMITED FOR THE YEAR ENDED DECEMBER 31, 2, TOGETHER WITH AN AUDITOR'S REPORT THEREON, BE WAIVED. Issuer Yes Against Against GEORGETOWN BANCORP, INC. 6/25/2012 4/30/2012 1 THE APPROVAL OF A PLAN OF CONVERSION AND REORGANIZATION PURSUANT TO WHICH: (A) GEORGETOWN BANCORP, MHC AND GEORGETOWN BANCORP, INC., A FEDERAL CORPORATION ("GEORGETOWN-FEDERAL") WILL CONVERT AND REORGANIZE FROM THE MUTUAL HOLDING COMPANY STRUCTURE TO THE STOCK HOLDING COMPANY STRUCTURE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer Yes For For 2 THE APPROVAL OF THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PLAN OF CONVERSION AND REORGANIZATION. Issuer Abstain Abstain Abstain 3A. APPROVAL OF A PROVISION IN NEW GEORGETOWN'S ARTICLES OF INCORPORATION REQUIRING A SUPER-MAJORITY VOTE OF SHAREHOLDERS TO APPROVE CERTAIN AMENDMENTS TO NEW GEORGETOWN'S ARTICLES OF INCORPORATION. Issuer Yes Against Against 3B. APPROVAL OF A PROVISION IN NEW GEORGETOWN'S ARTICLES OF INCORPORATION REQUIRING A SUPER-MAJORITY VOTE OF SHAREHOLDERS TO APPROVE SHAREHOLDER-PROPOSED AMENDMENTS TO NEW GEORGETOWN'S BYLAWS. Issuer Yes Against Against 3C. APPROVAL OF A PROVISION IN NEW GEORGETOWN'S ARTICLES OF INCORPORATION TO LIMIT THE VOTING RIGHTS OF SHARES BENEFICIALLY OWNED IN EXCESS OF 10% OF OUTSTANDING VOTING STOCK. Issuer Yes Against Against FIDELITY FEDERAL BANCORP FDLB 6/25/2012 5/15/2012 1A ELECTION OF DIRECTOR: PAUL E. BECKER Issuer Yes For For 1B ELECTION OF DIRECTOR: BRUCE A. CORDINGLEY Issuer Yes For For 1C ELECTION OF DIRECTOR: JACK CUNNINGHAM Issuer Yes For For 1D ELECTION OF DIRECTOR: DONALD R. NEEL Issuer Yes For For 1E ELECTION OF DIRECTOR: GERALD K. PEDIGO Issuer Yes For For 1F ELECTION OF DIRECTOR: BARRY A. SCHNAKENBURG Issuer Yes For For 1G ELECTION OF DIRECTOR: PHILLIP J. STOFFREGEN Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 6/14/2012 4/18/2012 1 Election of directors. Nominees: 1) RICHARD C. ADKERSON Issuer Yes For For 2) ROBERT J. ALLISON, JR. Issuer Yes For For 3) ROBERT A. DAY Issuer Yes For For 4) GERALD J. FORD Issuer Yes For For 5) H. DEVON GRAHAM, JR. Issuer Yes For For 6) CHARLES C. KRULAK Issuer Yes For For 7) BOBBY LEE LACKEY Issuer Yes For For 8) JON C. MADONNA Issuer Yes For For 9) DUSTAN E. MCCOY Issuer Yes For For 10) JAMES R. MOFFETT Issuer Yes For For 11) B. M. RANKIN, JR. Issuer Yes For For 12) STEPHEN H. SIEGELE Issuer Yes For For 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 4 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Holder Yes Against For PENN VIRGINIA RESOURCE PARTNERS, L.P. 6/6/2012 4/9/2012 1 Election of directors. Nominees: 1) JAMES L. GARDNER Issuer Yes For For 2) THOMAS W. HOFMANN Issuer Yes For For 3) WILLIAM H. SHEA, JR. Issuer Yes For For 2 TO APPROVE THE ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION. Issuer Yes For For 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Issuer Yes For For OAK RIDGE FINANCIAL SERVICES, INC. BKOR 6/7/2012 4/13/2012 1 Election of directors. Nominees: 1) RONALD O. BLACK Issuer Yes For For 2) JAMES W. HALL Issuer Yes For For 3) DR. STANLEY TENNANT Issuer Yes For For 2 PROPOSAL TO APPROVAL THE NONBINDING ADVISORY RESOLUTION FOR APPROVAL OF THE EXECUTIVE COMPENSATION DISCLOSED IN THE PROXY STATEMENT. Issuer Yes For For 3 THE RATIFICATION OF ELLIOTT DAVIS, PLLC AS THE COMPANY'S REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For ECB BANCORP, INC. ECBE 6/7/2012 04/16/2012 1 Election of directors. Nominees: 1) GEORGE T. DAVIS, JR. Issuer Yes For For 2) JOHN F. HUGHES, JR. Issuer Yes For For 2 PROPOSAL TO APPROVE A NON-BINDING, ADVISORY RESOLUTION TO THE COMPENSATION PAID OR PROVIDED TO BANCORP'S EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT (A "SAY-ON-PAY" RESOLUTION). Issuer Yes For For 3 PROPOSAL TO APPROVE AN AMENDMENT TO BANCORP'S 2,, PERMIT DIRECTORS TO PARTICIPATE IN THE PLAN AND INCREASE THE TYPES OF AWARDS AVAILABLE FOR GRANT UNDER THE PLAN. Issuer Yes Against For 4 PROPOSAL TO RATIFY THE APPOINTMENT OF DIXON HUGHES GOODMAN LLP AS BANCORP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For WAL-MART STORES, INC. WMT 6/1/2012 4/4/2012 1A ELECTION OF DIRECTOR: AIDA M. ALVAREZ Issuer Yes For For 1B ELECTION OF DIRECTOR: JAMES W. BREYER Issuer Yes For For 1C ELECTION OF DIRECTOR: M. MICHELE BURNS Issuer Yes For For 1D ELECTION OF DIRECTOR: JAMES I. CASH, JR. Issuer Yes For For 1E ELECTION OF DIRECTOR: ROGER C. CORBETT Issuer Yes For For 1F ELECTION OF DIRECTOR: DOUGLAS N. DAFT Issuer Yes For For 1G ELECTION OF DIRECTOR: MICHAEL T. DUKE Issuer Yes For For 1H ELECTION OF DIRECTOR: MARISSA A. MAYER Issuer Yes For For 1I ELECTION OF DIRECTOR: GREGORY B. PENNER Issuer Yes For For 1J ELECTION OF DIRECTOR: STEVEN S REINEMUND Issuer Yes For For 1K ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Issuer Yes For For 1L ELECTION OF DIRECTOR: ARNE M. SORENSON Issuer Yes For For 1M ELECTION OF DIRECTOR: JIM C. WALTON Issuer Yes For For 1N ELECTION OF DIRECTOR: S. ROBSON WALTON Issuer Yes For For 1O ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Issuer Yes For For 1P ELECTION OF DIRECTOR: LINDA S. WOLF Issuer Yes For For 2 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Issuer Yes For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 4 POLITICAL CONTRIBUTIONS REPORT Issuer Yes Against For 5 DIRECTOR NOMINATION POLICY Issuer Yes Against For 6 REPORT REGARDING INCENTIVE COMPENSATION PROGRAMS Issuer Yes Against For BUCKEYE PARTNERS, L.P. BPL 6/5/2012 4/9/2012 1 Election of directors. Nominees: 1) PIETER BAKKER Issuer Yes For For 2) C. SCOTT HOBBS Issuer Yes For For 3) MARK C. MCKINLEY Issuer Yes For For 2 THE RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS BUCKEYE PARTNERS, L.P.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. Issuer Yes For For WESTERN LIBERTY BANCORP WLBC 6/20/2012 4/23/2012 1 Election of directors. Nominees: 1) JASON N. ADER Issuer Yes For For 2) CURTIS W. ANDERSON Issuer Yes For For 3) RICHARD A.C. COLES Issuer Yes For For 4) MICHAEL B. FRANKEL Issuer Yes For For 5) WILLIAM E. MARTIN Issuer Yes For For 6) TERRENCE L. WRIGHT Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For FIRST SECURITY GROUP, INC. FSGI 6/20/2012 4/18/2012 1 Election of directors. Nominees: 1) WILLIAM C. HALL Issuer Yes For For 2) CAROL H. JACKSON Issuer Yes For For 3) ROBERT P. KELLER Issuer Yes For For 4) RALPH L. KENDALL Issuer Yes For For 5) KELLY P. KIRKLAND Issuer Yes For For 6) D. MICHAEL KRAMER Issuer Yes For For 7) LARRY D. MAULDIN Issuer Yes For For 2 AUTHORITY TO ADOPT A NON-BINDING RESOLUTION APPROVING THE COMPENSATION OF FIRST SECURITY'S EXECUTIVES AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION. Issuer Yes For For 3 AUTHORITY TO APPROVE THE FIRST SECURITY GROUP, INC. 2012 LONG-TERM INCENTIVE PLAN. Issuer Yes For For 4 AUTHORITY TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP, AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FIRST SECURITY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) First Opportunity Fund, Inc. By: /s/ Stephen C. Miller Stephen C. Miller President (Principal Executive Officer) Date: August 30, 2012
